                 Case 15-09366             Doc 47   Filed 10/12/18 Entered 10/12/18 14:39:46       Desc Main
                                                     Document     Page 1 of 18




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS


              In Re:                                          §
                                                              §
              GALINDO DENTAL LABORATORY,                      §     Case No. 15-09366 JSB
              INC.,                                           §
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      GINA B. KROL, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 29,339.00                           Assets Exempt: 0.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 6,885.36            Claims Discharged
                                                                    Without Payment: 543,990.57

              Total Expenses of Administration: 17,592.87


                      3) Total gross receipts of $ 24,478.23 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 24,478.23 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 15-09366             Doc 47    Filed 10/12/18 Entered 10/12/18 14:39:46            Desc Main
                                                  Document     Page 2 of 18




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA        $ 253,944.56           $ 253,944.56                $ 6,885.36

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA           17,592.87              17,592.87                17,592.87

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                          229,296.91           40,014.55              40,014.55                      0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            214,048.42           59,822.75              59,822.75                      0.00

TOTAL DISBURSEMENTS                               $ 443,345.33       $ 371,374.73           $ 371,374.73           $ 24,478.23


                  4) This case was originally filed under chapter 7 on 03/17/2015 . The case was pending
          for 43 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 09/24/2018                        By:/s/GINA B. KROL
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 15-09366             Doc 47       Filed 10/12/18 Entered 10/12/18 14:39:46                   Desc Main
                                                        Document     Page 3 of 18




                                                                EXHIBITS TO
                                                              FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                    UNIFORM                                         $ AMOUNT
                                                                           TRAN. CODE1                                      RECEIVED

    Notes and Accounts Receivable                                              1121-000                                          1,300.00

A/R                                                                            1121-000                                         23,178.23

TOTAL GROSS RECEIPTS                                                                                                           $ 24,478.23
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                       DESCRIPTION                            UNIFORM             $ AMOUNT
                                                                                                       TRAN. CODE              PAID

NA                                                                                                        NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ 0.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM        CLAIMS
                                                                                    CLAIMS                 CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.      SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED               ALLOWED
                                                    CODE      (from Form 6D)

               INTERNAL REVENUE
000002C        SERVICE                             4700-000                NA             253,944.56           253,944.56         6,885.36

TOTAL SECURED CLAIMS                                                     $ NA        $ 253,944.56          $ 253,944.56          $ 6,885.36


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 15-09366             Doc 47        Filed 10/12/18 Entered 10/12/18 14:39:46    Desc Main
                                                        Document     Page 4 of 18




                                           UNIFORM
                                                             CLAIMS          CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                              CLAIMS PAID
                                                           SCHEDULED        ASSERTED          ALLOWED
                                            CODE

TRUSTEE COMPENSATION:GINA
B. KROL                                     2100-000                   NA        3,197.82         3,197.82           3,197.82


INTERNATIONAL SURETIES,
LTD.                                        2300-000                   NA          20.44            20.44              20.44


ASSOCIATED BANK                             2600-000                   NA         444.03           444.03             444.03


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                   NA        2,731.00         2,731.00           2,731.00


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):GINA B. KROL                 3110-000                   NA        1,365.50         1,365.50           1,365.50


ATTORNEY FOR TRUSTEE
EXPENSES (TRUSTEE
FIRM):COHEN & KROL                          3120-000                   NA              2.13             2.13             2.13


ACCOUNTANT FOR TRUSTEE
FEES (OTHER FIRM):ALAN
LASKO                                       3410-000                   NA        1,437.20         1,437.20           1,437.20


ACCOUNTANT FOR TRUSTEE
FEES (OTHER FIRM):ALAN
LASKO                                       3420-000                   NA              4.54             4.54             4.54


COMMISSION                                  3991-000                   NA         325.00           325.00             325.00


RECEIIVABLES CONROL
CORPORATION                                 3991-000                   NA         650.00           650.00             650.00




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 15-09366             Doc 47        Filed 10/12/18 Entered 10/12/18 14:39:46         Desc Main
                                                      Document     Page 5 of 18




                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                 CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

RECEIVABLE CONTROL
CORPORATION                               3991-000                    NA              450.00          450.00           450.00


RECEIVABLES CONTROL CORP                  3991-000                    NA            1,142.50         1,142.50         1,142.50


RECEIVABLES CONTROL
CORPORATION                               3991-000                    NA            5,497.71         5,497.71         5,497.71


RECEIVALBE S CONTROL CORP                 3991-000                    NA              325.00          325.00           325.00

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA         $ 17,592.87       $ 17,592.87      $ 17,592.87
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                 CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                    NA                 NA               NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA             $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)             Claim)

            Creditor # :1 Beata Sury
            3N350 Glad Drive Saint
            Charles IL 60175                                     11,725.00                 NA             NA              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 15-09366             Doc 47       Filed 10/12/18 Entered 10/12/18 14:39:46          Desc Main
                                                     Document     Page 6 of 18




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)              Claim)

            Creditor # :2 Illinois
            Department of Revenue P O
            Box 64338 Chicago IL 60664-
            0338                                                 28,820.97                 NA              NA             0.00


            Creditor # :3 Internal Revenue
            Service P O Box 7346
            Philadelphia PA 19101-7346                         188,750.94                  NA              NA             0.00


            Representing: Beata Sury                                  0.00                 NA              NA             0.00


            Representing: Illinois
            Department of Revenue                                     0.00                 NA              NA             0.00


            Representing: Internal
            Revenue Service                                           0.00                 NA              NA             0.00


            ILLINOIS DEPARTMENT
000006A     OF EMPLOYMENT S                     5800-000               NA             2,307.15        2,307.15            0.00


            ILLINOIS DEPARTMENT
000004A     OF REVENUE BANK                     5800-000               NA           25,389.44       25,389.44             0.00


            INTERNAL REVENUE
000002A     SERVICE                             5800-000               NA           12,317.96       12,317.96             0.00

TOTAL PRIORITY UNSECURED                                      $ 229,296.91        $ 40,014.55      $ 40,014.55           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 15-09366             Doc 47      Filed 10/12/18 Entered 10/12/18 14:39:46       Desc Main
                                                    Document     Page 7 of 18




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Creditor # :1 Brasseler USA
            c/o The Chaet Kaplan Baim
            Firm 30 N LaSalle St Ste 1520
            Chicago IL 60602                                    3,401.74                 NA             NA            0.00


            Creditor # :10 Manuel Perales
            c/o Cunningham & Smith Law
            Grp 22 W Washington St Ste
            1500 Chicago IL 60602                              65,000.00                 NA             NA            0.00


            Creditor # :11 Nicor Gas P O
            Box 190 Aurora IL 60507-
            0190                                                  692.00                 NA             NA            0.00


            Creditor # :12 North
            American Alloys Inc 225
            Brentwood Court
            Bloomingdale IL 60108                              52,523.86                 NA             NA            0.00


            Creditor # :13 Precident
            Corporation P O Box 626
            Union Pier MI 49129                                   294.68                 NA             NA            0.00


            Creditor # :14 Robin Zahran
            721 Acorn Hill Lane Oak
            Brook IL 60523                                          0.00                 NA             NA            0.00


            Creditor # :15 The Argen
            Corporation c/o Teller Levit &
            Silvertrust 19 S LaSalle Street
            Ste 701 Chicago IL 60603                           46,229.19                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 15-09366             Doc 47      Filed 10/12/18 Entered 10/12/18 14:39:46       Desc Main
                                                    Document     Page 8 of 18




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Creditor # :2 Ceferino Bahena
            5735 West Dempster Skokie
            IL 60076                                              500.00                 NA             NA            0.00


            Creditor # :3 Commonwealth
            Edison P O Box 6111 Carol
            Stream IL 60197-6111                                1,265.00                 NA             NA            0.00


            Creditor # :4 Cooler Smart
            145 Tower Dr Suite 10 Burr
            Ridge IL 60527                                      2,475.60                 NA             NA            0.00


            Creditor # :5 First Data 1307
            Walt Whitman Road Attn
            Lease Returns Melville NY
            11747                                               1,453.66                 NA             NA            0.00


            Creditor # :6 Ford Motor
            Credit P O Box 790093 Saint
            Louis MO 63179                                     19,711.14                 NA             NA            0.00


            Creditor # :7 Green Light
            Express Ltd 4321 N. United
            Pkwy Schiller Park IL 60176                         3,210.05                 NA             NA            0.00


            Creditor # :8 Jesus Perez
            17W731 East Roosevelt Rd
            Oakbrook Terrace IL 60181                          15,000.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 15-09366             Doc 47       Filed 10/12/18 Entered 10/12/18 14:39:46          Desc Main
                                                     Document     Page 9 of 18




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Creditor # :9 Lanphier &
            Kowalkowski Ltd 568 Spring
            Road Suite 8 Elmhurst IL
            60126-3896                                            2,291.50                 NA              NA             0.00


            Representing: Cooler Smart                                0.00                 NA              NA             0.00


            Representing: Ford Motor
            Credit                                                    0.00                 NA              NA             0.00


            ILLINOIS DEPARTMENT
000004B     OF REVENUE BANK                     7100-000               NA             1,233.45        1,233.45            0.00


000005      P & G, LLC                          7100-000               NA           13,454.78       13,454.78             0.00


            THE ARGEN
000001      CORPORATION                         7100-000               NA           21,081.97       21,081.97             0.00


            THE ARGEN
000003      CORPORATION                         7100-000               NA           21,844.38       21,844.38             0.00


            ILLINOIS DEPARTMENT
000006B     OF EMPLOYMENT S                     7200-000               NA                36.31           36.31            0.00


            INTERNAL REVENUE
000002B     SERVICE                             7300-000               NA             2,171.86        2,171.86            0.00

TOTAL GENERAL UNSECURED                                       $ 214,048.42        $ 59,822.75      $ 59,822.75           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                               Case 15-09366                  Doc 47   Filed 10/12/18
                                                                                                   FORMEntered
                                                                                                        1      10/12/18 14:39:46                                        Desc Main
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD18
                                                                                        Document      Page 10 of AND REPORT                                                                                            Page:       1
                                                                                                            ASSET CASES                                                                                                  Exhibit 8
Case No:             15-09366        JSB     Judge: JANET S. BAER                                                                               Trustee Name:                      GINA B. KROL
Case Name:           GALINDO DENTAL LABORATORY, INC.,                                                                                          Date Filed (f) or Converted (c):    03/17/15 (f)
                                                                                                                                               341(a) Meeting Date:                04/21/15
For Period Ending: 09/24/18                                                                                                                    Claims Bar Date:                    01/11/16



                                         1                                                  2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                       Petition/         (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                               Asset Description                                      Unscheduled           Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                   (Scheduled and Unscheduled (u) Property)                             Values                 and Other Costs)             OA=554(a) Abandon             the Estate

 1. Security Deposit                                                                         4,600.00                               0.00                                                0.00                     FA
 2. A/R                                                                                   406,524.80                                0.00                                           24,478.23                     FA
     Trustee has employed collection agency to assist in collection of a/r.
 3. Dental Equipment                                                                       20,000.00                                0.00                                                0.00                     FA
 4. Dental Materials                                                                         2,000.00                               0.00                                                0.00                     FA
 5. 1999 Lincoln                                                                                715.00                              0.00                                                0.00                     FA
 6. 2001 Merceeds S-430                                                                      2,024.00                               0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $435,863.80                              $0.00                                           $24,478.23                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Cotninuing to collect a/r's June 08, 2017, 09:13 am


   Continuing to Collect a/r's with assistance of collection agency
   October 11, 2016, 01:42 pm


   Trustee has retained a collection agency to assist in collection of a/r
   October 08, 2015, 02:57 pm


   Initial Projected Date of Final Report (TFR): 12/31/16             Current Projected Date of Final Report (TFR): 06/30/18


           /s/     GINA B. KROL




LFORM1                                                                                                                                                                                                                          Ver: 20.00j
         UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                          Case 15-09366        Doc 47   Filed 10/12/18
                                                                                    FORMEntered
                                                                                         1      10/12/18 14:39:46             Desc Main
                                                                INDIVIDUAL ESTATE PROPERTY RECORD18
                                                                         Document      Page 11 of AND REPORT                                           Page:      2
                                                                                ASSET CASES                                                              Exhibit 8
Case No:            15-09366     JSB   Judge: JANET S. BAER                                          Trustee Name:                      GINA B. KROL
Case Name:          GALINDO DENTAL LABORATORY, INC.,                                                 Date Filed (f) or Converted (c):   03/17/15 (f)
                                                                                                     341(a) Meeting Date:               04/21/15
                                                                                                     Claims Bar Date:                   01/11/16
   __________________________________________ Date: 09/24/18
           GINA B. KROL




LFORM1                                                                                                                                                         Ver: 20.00j
         UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                           Case 15-09366                Doc 47   Filed 10/12/18 Entered 10/12/18 14:39:46                            Desc Main
                                                                                  Document FORMPage
                                                                                                 2  12 of 18                                                                                    Page:     1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             15-09366 -JSB                                                                                         Trustee Name:                      GINA B. KROL
  Case Name:           GALINDO DENTAL LABORATORY, INC.,                                                                      Bank Name:                         ASSOCIATED BANK
                                                                                                                             Account Number / CD #:             *******7863 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4019
  For Period Ending: 09/24/18                                                                                                Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                              3                                                   4                                           5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                          Description Of Transaction          Tran. Code       Deposits ($)         Disbursements ($)       Balance ($)
                                                                                  BALANCE FORWARD                                                                                                             0.00
          03/21/16                Receivables Control Corporation                 A/R                                                                         1,150.00                                   1,150.00
                                  7373 Kirkwood Court, Suite 200                  Account Receivable due Debtor
                                  Minneapolis, MN 55369
                                  RECEIVABLES CONTROL CORPORATION                     Memo Amount:        (     1,150.00 )         3991-000
                                                                                  Collection Split Per Ct Order
                          2       RECEIVABLES CONTROL CORPORATION                    Memo Amount:                2,300.00          1121-000
                                                                                  A/R
          03/21/16                Receivables Control Corporation                 A/R                                                                          622.72                                    1,772.72
                                  7373 Kirkwood Court, Suite 200                  Account Receivable due Debtor
                                  Minneapolis, MN 55369
                          2       RECEIVABLES CONTROL CORPORATION                    Memo Amount:                1,245.43          1121-000
                                                                                  A/R
                                  RECEIVABLES CONTROL CORPORATION                    Memo Amount:     (       622.71 )             3991-000
                                                                                  50% Commission Per Ct Order
          04/13/16                Receivables Control Corporation                 A/R                                                                          125.00                                    1,897.72
                                  7373 Kirkwood Court                             Account Receivable due Debtor
                                  Suite 200
                                  Minneapolis, MN 55369
                          2       RECEIVABLES CONTROL CORPORATION                    Memo Amount:                 250.00           1121-000
                                                                                  A/R
                                  RECEIVABLES CONTROL CORPORATION                     Memo Amount:       (        125.00 )         3991-000
                                                                                  Collection Split
          05/06/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                          10.00               1,887.72
          05/24/16                Receivables Control Corporation                 A/R                                                                          650.00                                    2,537.72
                                  7373 Kirkwood Court, Suite 200                  Account Receivable due Debtor
                                  Minneapolis, MN 55369
                          2       RECEIVABLES CONTROL CORPORATION                    Memo Amount:                1,300.00          1121-000
                                  RECEIIVABLES CONROL CORPORATION                    Memo Amount:        (        650.00 )         3991-000


                                                                                                                             Page Subtotals                   2,547.72                10.00
                                                                                                                                                                                                         Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                           Case 15-09366                Doc 47   Filed 10/12/18 Entered 10/12/18 14:39:46                            Desc Main
                                                                                  Document FORMPage
                                                                                                 2  13 of 18                                                                                    Page:      2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             15-09366 -JSB                                                                                         Trustee Name:                      GINA B. KROL
  Case Name:           GALINDO DENTAL LABORATORY, INC.,                                                                      Bank Name:                         ASSOCIATED BANK
                                                                                                                             Account Number / CD #:             *******7863 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4019
  For Period Ending: 09/24/18                                                                                                Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                              3                                                   4                                           5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)       Balance ($)
                                                                                  Collection Split
          06/07/16                Receivables Control Corporation                 A/R                                                                          325.00                                     2,862.72
                                  7373 Kirkwood Court                             Account Receivable due Debtor
                                  Suite 200
                                  Minneapolis, MN 55369
                          2       RECEIVABLES CONTROL CORPORATION                    Memo Amount:                650.00            1121-000
                                                                                  A/R
                                  RECEIVALBE S CONTROL CORP                           Memo Amount:       (       325.00 )          3991-000
                                                                                  Collection Split
          06/07/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                          10.00                2,852.72
          07/08/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                          10.00                2,842.72
          07/12/16                RECEIVABLES CONTROL CORPORATION                 A/R                                                                          450.00                                     3,292.72
                                  7373 KIRKWOOD COURT, STE 200                    Account Receivable due Debtor
                                  MINNEAPOLIS, MN 55369
                          2       RECEIVABLES CONTROL CORPORATION                     Memo Amount:               900.00            1121-000
                                  RECEIVABLE CONTROL CORPORATION                      Memo Amount:       (       450.00 )          3991-000
                                                                                  Collection split
          08/05/16                RECEIVABLES CONTROL CORPORATION                 A/R                                                                          325.00                                     3,617.72
                                  P.O. BOX 9658                                   Account Receivable due Debtor
                                  MINNEAPOLIS, MN 55440
                          2       RECEIVABLES CONTROL CORPORATION                     Memo Amount:               650.00            1121-000
                                  RECEIVABLES CONTROL CORPORATION                   Memo Amount:         (       325.00 )          3991-000
                                                                                  COMMISSION
          08/05/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                          10.00                3,607.72
          08/23/16        2       FIRST DATA MERCHANT SERVICES                    A/R                                              1121-000                   7,697.80                                   11,305.52
                                  6902 PINE STREET PS31                           Account Receivable due Debtor
                                  OMAHA, NE 68106
          09/07/16                RECEIVABLES CONTROL CORPORATION                 A/R                                                                          325.00                                    11,630.52
                                  7373 KIRKWOOD COURT                             Account Receivable due Debtor


                                                                                                                             Page Subtotals                   9,122.80                30.00
                                                                                                                                                                                                         Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                           Case 15-09366                Doc 47   Filed 10/12/18 Entered 10/12/18 14:39:46                        Desc Main
                                                                                  Document FORMPage
                                                                                                 2  14 of 18                                                                              Page:      3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                       Exhibit 9
  Case No:             15-09366 -JSB                                                                                     Trustee Name:                    GINA B. KROL
  Case Name:           GALINDO DENTAL LABORATORY, INC.,                                                                  Bank Name:                       ASSOCIATED BANK
                                                                                                                         Account Number / CD #:           *******7863 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4019
  For Period Ending: 09/24/18                                                                                            Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                         Separate Bond (if applicable):


           1              2                             3                                                4                                           5                     6                   7
    Transaction       Check or                                                                                                  Uniform                                                   Account / CD
       Date           Reference               Paid To / Received From                       Description Of Transaction         Tran. Code       Deposits ($)       Disbursements ($)       Balance ($)
                                  STE 200
                                  MINNEAPOLIS, MN 55369
                          2       RECEIVABLES CONTROL CORPORATION                    Memo Amount:            650.00            1121-000
                                                                                  A/R
                                  RECEIVABLES CONTROL CORPORATION                    Memo Amount:    (       325.00 )          3991-000
                                                                                  Commission
          09/08/16                ASSOCIATED BANK                                 BANK SERVICE FEE                             2600-000                                        10.00               11,620.52
          10/07/16                ASSOCIATED BANK                                 BANK SERVICE FEE                             2600-000                                        16.62               11,603.90
          10/10/16                RECEIVABLES CONTROL CORPORATION                                                                                         325.00                                   11,928.90
                                  7373 KIRKWOOD COURT, STE 200
                                  MINNEAPOLIS, MN 55369
                          2       RECEIVABLES CONTROL CORPORATION                    Memo Amount:            650.00            1121-000
                                                                                  A/R
                                  RECEIVABLES CONTROL CORPORATION                    Memo Amount:    (       325.00 )          3991-000
                                                                                  commission
          11/07/16                ASSOCIATED BANK                                 BANK SERVICE FEE                             2600-000                                        17.59               11,911.31
          12/06/16                RECEIVABLES CONTROL CORPORATION                                                                                         325.00                                   12,236.31
                                  7373 KIRKWOOD COURT, STE 200
                                  MINNEAPOLIS, MN 55369
                          2       RECEIVABLES CONTROL CORPORATION                   Memo Amount:      650.00                   1121-000
                                                                                  RECEIVABLES CONTRAOL CORP
                                                                                    Memo Amount:     (       325.00 )          3991-000
                                                                                  COMMISSION
          12/07/16                ASSOCIATED BANK                                 BANK SERVICE FEE                             2600-000                                        17.14               12,219.17
          01/09/17                RECEIVABLES CONTROL CORPORATION                                                                                         325.00                                   12,544.17
                                  7373 KIRKWOOD COURT, STE 200
                                  MINNEAPOLIS, MN 55369
                          2       RECEIVABLES CONTROL CORPORATION                    Memo Amount:            650.00            1121-000
                                                                                  A/R


                                                                                                                         Page Subtotals                   975.00                61.35
                                                                                                                                                                                                   Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                           Case 15-09366                Doc 47   Filed 10/12/18 Entered 10/12/18 14:39:46                        Desc Main
                                                                                  Document FORMPage
                                                                                                 2  15 of 18                                                                              Page:      4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                       Exhibit 9
  Case No:             15-09366 -JSB                                                                                     Trustee Name:                    GINA B. KROL
  Case Name:           GALINDO DENTAL LABORATORY, INC.,                                                                  Bank Name:                       ASSOCIATED BANK
                                                                                                                         Account Number / CD #:           *******7863 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4019
  For Period Ending: 09/24/18                                                                                            Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                         Separate Bond (if applicable):


           1              2                             3                                                4                                           5                     6                   7
    Transaction       Check or                                                                                                  Uniform                                                   Account / CD
       Date           Reference               Paid To / Received From                       Description Of Transaction         Tran. Code       Deposits ($)       Disbursements ($)       Balance ($)
                                  RECEIVABLES CONTROL CORP                           Memo Amount:    (       325.00 )          3991-000
                                                                                  commission
          01/09/17                ASSOCIATED BANK                                 BANK SERVICE FEE                             2600-000                                        18.09               12,526.08
          02/03/17     030001     INTERNATIONAL SURETIES, LTD.                    BOND #016073584                              2300-000                                        15.58               12,510.50
                                  Suite 420
                                  701 Poydras Street
                                  New Orleans, LA 70139
          02/07/17        2       RECEIVABLES CONROL CORP                                                                                                 125.00                                   12,635.50
                                  7373 KIRKWOOD COURT, STE 200
                                  MINNEAPOLIS, MN 55369
                                  RECEIVABLES CONROL CORP                            Memo Amount:            250.00            1121-000
                                                                                  A/R
                                  RECEIVABLES CONTROL CORPORATION                   Memo Amount:     (       125.00 )          3991-000
                                                                                  COMMISSION
          02/07/17                ASSOCIATED BANK                                 BANK SERVICE FEE                             2600-000                                        18.50               12,617.00
          03/07/17        2       RECEIVABLES CONTROL CORPORATION                                                                                         200.00                                   12,817.00
                                  7373 KIRKWOOD COURT, STE 200
                                  MINNEAPOLIS, MN 55369
                                  RECEIVABLES CONTROL CORPORATION                    Memo Amount:            400.00            1121-000
                                                                                  A/R
                                  RECEIVABLES CONTROL CORP                           Memo Amount:    (       200.00 )          3991-000
                                                                                  Commission
          03/07/17                ASSOCIATED BANK                                 BANK SERVICE FEE                             2600-000                                        16.91               12,800.09
          04/07/17                ASSOCIATED BANK                                 BANK SERVICE FEE                             2600-000                                        18.97               12,781.12
          04/10/17        2       RECEIVABLES CONTROL CORPORATION                                                                                         325.00                                   13,106.12
                                  7373 KIRKWOOD COURT
                                  STE 200
                                  MINNEAPOLIS, MN 55369
                                  RECEIVABLES CONTROL CORPORATION                    Memo Amount:            650.00            1121-000


                                                                                                                         Page Subtotals                   650.00                88.05
                                                                                                                                                                                                   Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                           Case 15-09366                Doc 47   Filed 10/12/18 Entered 10/12/18 14:39:46                            Desc Main
                                                                                  Document FORMPage
                                                                                                 2  16 of 18                                                                                     Page:     5
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:             15-09366 -JSB                                                                                         Trustee Name:                      GINA B. KROL
  Case Name:           GALINDO DENTAL LABORATORY, INC.,                                                                      Bank Name:                         ASSOCIATED BANK
                                                                                                                             Account Number / CD #:             *******7863 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4019
  For Period Ending: 09/24/18                                                                                                Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                              3                                                   4                                           5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                  A/R
                                  RECEIVABLES CONTROL CORP                          Memo Amount:         (        325.00 )         3991-000
                                                                                  COMMISSION
          05/05/17                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                            18.72             13,087.40
          05/30/17     030002     ALAN LASKO                                                                                                                                         1,441.74            11,645.66
                                  ALAN D. LASKO & ASSOCIATES, PC
                                  205 W. RANDOLPH STREET
                                  STE 1150
                                  CHICAGO, IL 60606
                                                                                         Fees                    1,437.20          3410-000
                                                                                         Expenses                  4.54            3420-000
          06/07/17                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                            19.46             11,626.20
          06/09/17                GALINDO DENTAL LABORATORY, INC.                                                                                              292.50                                    11,918.70
                                  7373 KIRKWOOD COURT, SUITE 200
                                  MINNEAPOLIS, MN 55369
                          2       GALINDO DENTAL LABORATORY, INC.                    Memo Amount:                 585.00           1121-000
                                                                                  A/R
                                  RECEIVABLES CONTROL CORP                          Memo Amount:         (        292.50 )         3991-000
                                                                                  COMMISSION
          07/10/17                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                            17.87             11,900.83
          08/07/17                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                            17.70             11,883.13
          09/08/17                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                            17.67             11,865.46
          10/06/17                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                            17.07             11,848.39
          11/07/17                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                            17.61             11,830.78
          11/09/17                Receivables Control Corporation                 A/R                                                                         2,500.00                                   14,330.78
                                  7373 Kirkwood Court, Ste. 200                   Account Receivable due Debtor
                                  Minneapolis, MN 55369
                          2       RECEIVABLES CONTROL CORPORATION                    Memo Amount:                5,000.00          1121-000
                                                                                  A/R


                                                                                                                             Page Subtotals                   2,792.50                1,567.84
                                                                                                                                                                                                         Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                           Case 15-09366                   Doc 47   Filed 10/12/18 Entered 10/12/18 14:39:46                             Desc Main
                                                                                     Document FORMPage
                                                                                                    2  17 of 18                                                                                      Page:     6
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                               Exhibit 9
  Case No:             15-09366 -JSB                                                                                             Trustee Name:                    GINA B. KROL
  Case Name:           GALINDO DENTAL LABORATORY, INC.,                                                                          Bank Name:                       ASSOCIATED BANK
                                                                                                                                 Account Number / CD #:           *******7863 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4019
  For Period Ending: 09/24/18                                                                                                    Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                                3                                                    4                                            5                       6                   7
    Transaction       Check or                                                                                                          Uniform                                                      Account / CD
       Date           Reference                  Paid To / Received From                           Description Of Transaction          Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  RECEIVABLES CONTROL CORPORATION                       Memo Amount:        (       2,500.00 )         3991-000
                                                                                     A/R
          12/07/17                ASSOCIATED BANK                                    BANK SERVICE FEE                                  2600-000                                            19.66             14,311.12
          01/08/18                ASSOCIATED BANK                                    BANK SERVICE FEE                                  2600-000                                            21.28             14,289.84
          02/07/18     030003     International Sureties                             BOND                                              2300-000                                              4.86            14,284.98
                                  Suite 420                                          BOND
                                  701 Poydras St.
                                  New Orleans, LA 70139
          02/07/18                ASSOCIATED BANK                                    BANK SERVICE FEE                                  2600-000                                            21.25             14,263.73
          03/07/18                ASSOCIATED BANK                                    BANK SERVICE FEE                                  2600-000                                            19.16             14,244.57
          04/06/18                ASSOCIATED BANK                                    BANK SERVICE FEE                                  2600-000                                            21.18             14,223.39
          05/07/18                ASSOCIATED BANK                                    BANK SERVICE FEE                                  2600-000                                            20.46             14,202.93
          06/07/18                ASSOCIATED BANK                                    BANK SERVICE FEE                                  2600-000                                            21.12             14,181.81
          08/03/18     030004     Cohen & Krol                                       Final Distribution                                3110-000                                          2,731.00            11,450.81
                                  105 W. Madison Street                              Attorneys' Fees
                                  Suite 1100
                                  Chicago, IL 60602
          08/03/18     030005     Cohen & Krol                                       Final Distribution                                3120-000                                              2.13            11,448.68
                                  105 W. Madison Street                              Attorneys' Expenses
                                  Suite 1100
                                  Chicago, IL 60602
          08/03/18     030006     Gina B. Krol                                       Final Distribution                                2100-000                                          3,197.82             8,250.86
                                                                                     Trustee Fees
          08/03/18     030007     Gina B. Krol                                       Final Distribution                                3110-000                                          1,365.50             6,885.36
                                  105 W. Madison Street                              Attorneys' Fees
                                  Suite 1100
                                  Chicago, IL 60602
          08/03/18     030008     Internal Revenue Service                           Final Distribution                                4700-000                                          6,885.36                  0.00
                                  2001 Butterfield Road


                                                                                                                                 Page Subtotals                        0.00              14,330.78
                                                                                                                                                                                                             Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                              Case 15-09366                 Doc 47     Filed 10/12/18 Entered 10/12/18 14:39:46                              Desc Main
                                                                                        Document FORMPage
                                                                                                       2  18 of 18                                                                                                Page:      7
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                            Exhibit 9
  Case No:             15-09366 -JSB                                                                                                 Trustee Name:                       GINA B. KROL
  Case Name:           GALINDO DENTAL LABORATORY, INC.,                                                                              Bank Name:                          ASSOCIATED BANK
                                                                                                                                     Account Number / CD #:              *******7863 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4019
  For Period Ending: 09/24/18                                                                                                        Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                     Separate Bond (if applicable):


          1                2                                3                                                    4                                                 5                          6                         7
    Transaction       Check or                                                                                                              Uniform                                                               Account / CD
       Date           Reference                   Paid To / Received From                            Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                    Downers Grove, IL 60515-1050

                                            Memo Allocation Receipts:            16,780.43                       COLUMN TOTALS                                      16,088.02                  16,088.02                          0.00
                                        Memo Allocation Disbursements:            8,390.21                           Less: Bank Transfers/CD's                           0.00                       0.00
                                                                                                                 Subtotal                                           16,088.02             16,088.02
                                                   Memo Allocation Net:              8,390.22                        Less: Payments to Debtors                                                 0.00
                                                                                                                 Net
                                                                                                                                                                    16,088.02             16,088.02
                                                                                                                                                                                         NET                             ACCOUNT
                     Total Allocation Receipts:            16,780.43                                              TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
               Total Allocation Disbursements:              8,390.21                            Checking Account (Non-Interest Earn - ********7863                   16,088.02                   16,088.02                         0.00
                                                                                                                                                         ------------------------    ------------------------   ------------------------
                   Total Memo Allocation Net:               8,390.22
                                                                                                                                                                     16,088.02                   16,088.02                         0.00
                                                                                                                                                         ==============             ==============              ==============
                                                                                                                                                          (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                     Transfers)               To Debtors)                    On Hand




                                                                                                                                     Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                            Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 18)
